DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/156949 (as translated by corresponding PGPUB US 2016/0067115, hereinafter “Ishikawa”) in view of Turner et al. (US 2010/0262102).
It is noted that WO 2014/156949 is applicable prior art under 35 U.S.C. 102 (a)(1), and thus, continues to be applicable in the rejection of the pending claims.
With reference to claim 1, Ishikawa discloses a stretchable structure of an absorbent article [0001], comprising: 
a first sheet layer (12S) made of a nonwoven fabric [0117]; 
a second sheet layer (12H) made of a nonwoven fabric [0117] and opposed to one side of the first sheet layer (figure 12d); and a plurality of elastically stretchable 
Ishikawa also discloses that the first sheet layer and the second sheet layer have sheet bonded portions bonded via a hot melt adhesive [0116] disposed in a striped pattern (see figure 2) that is intermittent in the longitudinal direction of the elastically stretchable members (figure 2) and continuously elongated in the direction intersecting with the elastically stretchable members as set forth in [0053].
Additionally, Ishikawa recognizes that the first and second sheet layers may be formed of different materials as set forth in [0117] and seeks to provide the article with a “fluffy” feel as set forth in [0005].
Further, Ishikawa discloses that either of the first and second sheet layers maybe be made of a spunbond nonwoven fabric or an air-through nonwoven fabric as set forth in [0107].
The difference between Ishikawa and claim 1 is the explicit recitation that the first sheet layer is specifically made of a spunbond nonwoven and the second sheet layer is specifically made of an air through nonwoven and that the air through surface is fluffier and figured to have a lower adhesiveness with respect to the hot melt adhesive than the spunbond surface.
Initially, it is noted that the characteristics of the air through surface (i.e., fluffier and adhesiveness) appears to be a direct result of the fact that the layer is formed as an air through layer.

With respect to first layer being spunbond and the second layer being air through, Turner et al. (hereinafter “Turner”) teaches an analogous stretchable laminate that specifically provides a first layer as spunbond and a second layer formed using an air through method (i.e., meltblown as disclosed in [0064]) as set forth in the abstract.
It would have been obvious to one of ordinary skill in the art at the time the invention to configure disclosed spunbond and air through layers of Ishikawa in the configuration as taught by Turner in an effort to reduce manufacturing costs and waste [0068] while providing layers that prevent the adhesive from “bleeding through” the layer that may in contact with the wearer’s skin as set forth on page 5, right column, first 27 lines. 
With reference to claims 3 and 8, see [0124] of Ishikawa.
As to claims 4 and 12, see the rejection of claims 1 and 6 and [0116] of Ishikawa disclosing the structure of the diaper.
With reference to claims 5 and 14-15, Ishikawa discloses a stretchable structure of an absorbent article wherein the absorbent article is an underpants-type disposable diaper, in which an outer member disposed in a front body and a back body and an inner member attached to the outer member and including an absorber are provided [0002], both side edges of the outer member of the frond body and both side edges of 
Ishikawa provides a stretchable member at least both sides in the width direction of the inner member such that the elastically stretchable members extend along the width direction as shown in at least figures 1 and 3. 
Additionally, Ishikawa recognizes that the first and second sheet layers may be formed of different materials as set forth in [0117] and seeks to provide the article with a “fluffy” feel as set forth in [0005].
Further, Ishikawa discloses that either of the first and second sheet layers maybe be made of a spunbond nonwoven fabric or an air-through nonwoven fabric as set forth in [0107].
The difference between Ishikawa and claim 5 is the explicit recitation that the first sheet layer is specifically made of a spunbond nonwoven and the second sheet layer is specifically made of an air through nonwoven
Turner teaches an analogous stretchable laminate that specifically provides a first layer as spunbond and a second layer formed using an air through method (i.e., meltblown as disclosed in [0064]) as set forth in the abstract.

With reference to claim 6, Ishikawa discloses a method of manufacturing a stretchable structure of an absorbent article [0001], comprising: 
using a first and/or second sheet layers made of either a spunbond nonwoven fabric or an air-through nonwoven fabric as set forth in [0107].
sandwiching a plurality of elongated elastically stretchable members (15) provided along the stretchable direction at intervals from each other between the first sheet layer (12S) and the second sheet layer (12H) where the layers face each other as shown in figures 2, 6(a) and 6(d). 
Ishikawa also forms sheet bonded portions by bonding the first and second sheet layers via hot melt adhesive [0116] disposed in a striped pattern (see figure 2) that is intermittent in the longitudinal direction of the elastically stretchable members (figure 2) and continuously elongated in the direction intersecting with the elastically stretchable members as set forth in [0053].
The difference between Ishikawa and claim 6 is the explicit recitation that the first sheet layer is specifically made of a spunbond nonwoven and the second sheet layer is 
Initially, it is noted that the characteristics of the air through surface (i.e., fluffier and adhesiveness) appears to be a direct result of the fact that the layer is formed as an air through layer.
Because Ishikawa utilizes that same air through method for forming the layer, it can be reasonably presumed that the layer will produce the same characteristics with respect to fluffiness and adhesiveness.
With respect to first layer being spunbond and the second layer being air through, Turner et al. (hereinafter “Turner”) teaches an analogous stretchable laminate that specifically provides a first layer as spunbond and a second layer formed using an air through method (i.e., meltblown as disclosed in [0064]) as set forth in the abstract.
It would have been obvious to one of ordinary skill in the art at the time the invention to configure disclosed spunbond and air through layers of Ishikawa in the configuration as taught by Turner in an effort to reduce manufacturing costs and waste [0068] while providing layers that prevent the adhesive from “bleeding through” the layer that may in contact with the wearer’s skin as set forth on page 5, right column, first 27 lines. 


Allowable Subject Matter
Claims 7, 9, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 10-11 and 13 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8, 12 and 14-15 have been considered but are moot because the new ground of rejection does not rely solely on any single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781